Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-9, as originally filed 21 MAR. 2022, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 DEC. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
Cl. 1, 4, 5, 6: "groove hole" has not been explicitly pointed out
Cl. 1: the step of "hoisting the concrete beam" has not been explicitly pointed out in relation to the step of "pouring the concrete beam";
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 10: the step of "hoisting the concrete beam" is vague, indefinite, and confusing as being unclear how/when "hoisting" is performed. The Examiner notes the final step of "pouring the concrete beam between the circumferential reinforcing plates and the structural columns" appears redundant after the steps of "pouring" (ln. 8) and "hoisting" (ln. 10). Clarification is required.

Cl. 1 ln. 13: the recitation(s) of ”pouring the concrete beam between the circumferential plates” is vague, indefinite, and confusing as being unclear if/how this is referring to the previously introduced step (ln. 8) of "pouring a concrete beam between two circumferential plates" or if this is a continuation of the previous pouring step. 

Claims 2-5 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by DU et al. CN 210421404 U (Du).
As per claim 1 Du teaches a construction method for a prefabricated concrete beam-column node, comprising: 
assembling node connectors (seat 400, left and right side of FIG. 1), and mounting studs (rod 12 and nut 93, FIG. 3; these are considered exemplary) on each node connector (seat 400, left and right side of FIG. 1), wherein the studs are evenly distributed along an extension direction of the node connectors (see mounting space 201 and nut 91, FIG. 2; these are considered "evenly distributed" as broadly claimed); 
welding a circumferential reinforcing plate (plate 8, FIG. 8) with a groove hole (see "bracket mounting opening 10 is provided between the first shear web 6a and a second shear web 6b. In order to enhance anchoring of the concrete and a shear web" translation attached; this is recognized as a "welding…with… a groove hole", as broadly claimed) in the center to a middle-rear section (see "middle-rear section" FIG. 1) of each node connector (seat 400, left and right side of FIG. 1); 
mounting a longitudinal rebar (rebar 5, 11, FIG. 1) on each circumferential reinforcing plate (plate 8, FIG. 8); 
pouring (see "filling concrete" translation attached) a concrete beam (horizontal force component 200, FIG. 1) between two circumferential reinforcing plates (see 400, containing plate 8, unidentified, FIG. 1; this is considered exemplary of each end of horizontal stress element); 
welding ("web 2 and first connecting steel plate 4 are connected through the double-face angle welding seam for connecting pre-embedded bolt 3 and the first connecting steel plate 4" translation attached; this is recognized as teaching the web 2 is welded to a side flange of the column because the bolts 3 are embedded in the column) a hidden corbel (web 2, FIG. 1) to a side flange (see right side of 100, FIG. 1) of each of structural columns (vertical stress component 100, FIG. 1); 
hoisting (see FIG. 1; this is recognized as "hoisting" as broadly claimed) the concrete beam (horizontal force component 200, FIG. 1), and 
overlapping (see 2 and 400 overlapped, left side, FIG. 1) each node connector (seat 400, left and right side of FIG. 1) with the corresponding hidden corbel (web 2, FIG. 1); 
welding ("web 2 and first connecting steel plate 4 are connected through the double-face angle welding seam for connecting pre-embedded bolt 3 and the first connecting steel plate 4" translation attached; this is recognized as teaching elements 2, 3, 5 and 8 are connected by welds) each node connector (seat 400, left and right side of FIG. 1) to the corresponding structural column (vertical stress component 100, FIG. 1); and 
pouring (see "filling concrete" translation attached) the concrete beam (horizontal force component 200, FIG. 1) between the circumferential reinforcing plates (plate 8, FIG. 8)] and the structural columns (vertical stress component 100, FIG. 1). 

As per claim 2 Du teaches the limitation according to claim 1, wherein the mounting studs (rod 12 and nut 93, FIG. 3; these are considered exemplary) on each node connector (seat 400, left and right side of FIG. 1) comprises: 
mounting studs (rod 12 and nut 93, FIG. 3; these are considered exemplary) on an upper lower (see mounting space 201 and nut 91, FIG. 2; these are considered "evenly distributed" as broadly claimed) flange steel plate of each node connector (seat 400, left and right side of FIG. 1); 
mounting studs (rod 12 and nut 93, FIG. 3; these are considered exemplary) on a lower (see mounting space 201 and nut 91, FIG. 2; these are considered "evenly distributed" as broadly claimed) flange steel plate of each node connector (seat 400, left and right side of FIG. 1); and 
mounting studs (rod 12 and nut 93, FIG. 3; these are considered exemplary) on a side steel plate (see web 6a, web 6b, FIG. 10) located on two sides (see "two sides", FIG. 1) of each node connector (seat 400, left and right side of FIG. 1).

As per claim 3 Du teaches the limitation according to claim 
1, wherein the overlapping (see 2 and 400 overlapped, left side, FIG. 1) each node connector (seat 400, left and right side of FIG. 1) with the corresponding hidden corbel (web 2, FIG. 1) comprises: 
overlapping (see 2 and 400 overlapped, left side, FIG. 1) each node connector (seat 400, left and right side of FIG. 1) with the corresponding hidden corbel (web 2, FIG. 1) through a hidden corbel (web 2, FIG. 1) mounting hole (through holes 9, FIG. 8) on the node connector (seat 400, left and right side of FIG. 1); and 
repairing welding (see "the web 2 can be determined according to the weight of the beam, its shape can be changed according to the actual force transmission pathway, can be welded with the lower wing plate lower end of the web" translation attached; this is recognized as "repairing welding" as broadly claimed) to plug each hidden corbel mounting hole. 

As per claim 4 Du teaches the limitation according to claim 1, 
wherein the pouring (see "filling concrete" translation attached) a concrete beam (horizontal force component 200, FIG. 1) between two circumferential reinforcing plates (see 400, containing plate 8, unidentified, FIG. 1; this is considered exemplary of each end of horizontal stress element) comprises: 
plugging the groove hole (see "bracket mounting opening 10 is provided between the first shear web 6a and a second shear web 6b. In order to enhance anchoring of the concrete and a shear web", translation attached; this is recognized as plugging the groove hole as broadly claimed because this opening is filled) on each circumferential reinforcing plate (plate 8, FIG. 8); and 
placing a pair of the node connectors (seat 400, left and right side of FIG. 1) mounted with the longitudinal rebar into a formwork, and pouring (see "filling concrete" translation attached) the concrete beam (horizontal force component 200, FIG. 1; see "filling concrete" page 5) between the two circumferential reinforcing plates (see 400, containing plate 8, unidentified, FIG. 1; this is considered exemplary of each end of horizontal stress element). 

As per claim 5 Du teaches the limitation according to claim 1,
wherein the pouring (see "filling concrete" translation attached) the concrete beam (horizontal force component 200, FIG. 1) between the circumferential reinforcing plates (plate 8, FIG. 8)] and the structural columns (vertical stress component 100, FIG. 1) comprises: 
removing a plugging material (see FIG. 8; the plugging material is removed) in each groove hole (see "bracket mounting opening 10 is provided between the first shear web 6a and a second shear web 6b. In order to enhance anchoring of the concrete and a shear web", translation attached); and 
pouring (see "filling concrete" translation attached) concrete through a grouting port (mounting notch 10, FIG. 8) of each node connector (seat 400, left and right side of FIG. 1). 

As per claim 6 Du teaches a prefabricated concrete beam-column node, comprising: 
structural columns (vertical stress component 100, FIG. 1), a concrete beam (horizontal force component 200, FIG. 1), and 
node connectors (seat 400, left and right side of FIG. 1) connecting the structural columns (vertical stress component 100, FIG. 1) with the concrete beam (horizontal force component 200, FIG. 1), 
wherein the node connectors (seat 400, left and right side of FIG. 1) are horizontally arranged (see "horizontally arranged" left and right side of component 200) at two ends of the concrete beam (horizontal force component 200, FIG. 1), and a grouting port (mounting notch 10, FIG. 8) is defined on an upper surface (see FIG. 10; this is recognized as teaching notch 10 is defined on an upper surface because the webs 6a and 6b extend to the top of the plate 8) of each node connector (seat 400, left and right side of FIG. 1); 
a circumferential reinforcing plate (plate 8, FIG. 8) is arranged in each node connector (seat 400, left and right side of FIG. 1), and a through groove hole (see "bracket mounting opening 10 is provided between the first shear web 6a and a second shear web 6b. In order to enhance anchoring of the concrete and a shear web", translation attached) is defined on each circumferential reinforcing plate (plate 8, FIG. 8); and 
a hidden corbel (web 2, FIG. 1) is welded ("web 2 and first connecting steel plate 4 are connected through the double-face angle welding seam for connecting pre-embedded bolt 3 and the first connecting steel plate 4", translation attached; this is recognized as teaching the web 2 is welded to a side flange of the column because the bolts 3 are embedded in the column) to a side flange (see right side of 100, FIG. 1) of each structural column (vertical stress component 100, FIG. 1), each hidden corbel (web 2, FIG. 1) is pre-embedded in the concrete beam (horizontal force component 200, FIG. 1), and 
the structural columns (vertical stress component 100, FIG. 1) are welded ("web 2 and first connecting steel plate 4 are connected through the double-face angle welding seam for connecting pre-embedded bolt 3 and the first connecting steel plate 4", translation attached; this is recognized as teaching elements 2, 3, 5 and 8 are connected by welds) to the node connectors (seat 400, left and right side of FIG. 1). 

As per claim 7 Du teaches the limitation according to claim 6, 
wherein a plurality of reserved rebar holes (through holes 9, FIG. 8) for mounting longitudinal rebars are defined on each circumferential reinforcing plate (plate 8, FIG. 8). 

As per claim 8 Du teaches the limitation according to claim 6,
wherein each node connector (seat 400, left and right side of FIG. 1) comprises an upper (see mounting space 201 and nut 91, FIG. 2; these are considered "evenly distributed" as broadly claimed) flange steel plate in contact with an upper flange (see 400, FIG. 1; this is recognized as teaching the steel plates are "in contact" with the entirety of the component 200, including the upper flange) of the concrete beam (horizontal force component 200, FIG. 1), 
a lower (see mounting space 201 and nut 91, FIG. 2; these are considered "evenly distributed" as broadly claimed) flange steel plate in contact with a lower flange (see 400, FIG. 1; this is recognized as teaching the steel plates are "in contact" with the entirety of the component 200, including the upper flange) of the concrete beam (horizontal force component 200, FIG. 1), and
a side steel plate (see web 6a, web 6b, FIG. 10), and the side steel plate (see web 6a, web 6b, FIG. 10) is configured to connect the upper flange steel plate with the lower flange steel plate ; and the grouting port (mounting notch 10, FIG. 8) is defined at a front end of each upper flange steel plate. 

As per claim 9 Du teaches the limitation according to claim 8,
wherein each structural column (vertical stress component 100, FIG. 1) comprises a steel column or a concrete column (see "dry concrete beam column" translation attached; this is recognized as teaching the inventive column is concrete), and a hoop plate (embedded sleeve 15, FIG. 1) is provided on an outer circumference of each concrete column.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635